Citation Nr: 1144821	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits based on a pending claim for nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to June 1953.  He died in December 2007.  The appellant is his surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

As support for her claim, the appellant provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in August 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The Board notes that although the appellant perfected an appeal of a denial of VBA burial benefits, in a November 2009 decision, the legislated amount was awarded directly to the funeral home.  Hence, as this is a full grant of the benefit sought as to this issue, it is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran submitted a claim for nonservice-connected pension benefits, which was received by VA on November 9, 2007. 

2.  The Veteran died on December [redacted], 2007. 

3.  At the time of the Veteran's death, the record indicates that the Veteran was eligible for nonservice-connected pension benefits, effective from November 9, 2007 with payment to commence on December 1, 2007; however, such eligibility terminated on November 30, 2007, the last day of the month before the Veteran's death. 

4.  The Veteran's eligibility for nonservice-connected pension benefits terminated prior to payment becoming due or payable. 


CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.500(g)(1), 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

As outlined below, the law is dispositive in this case.  The United States Court of Veterans Appeals (Court) has held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, the duties to notify and assist required by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

Upon the death of a Veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4).

An accrued benefits claim arises after a Veteran has died.  Although a Veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions.  Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000. In the present case, the appellant's application was received in January 2008, less than one year after the Veteran's death. 

For a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  In turn, the term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d). 

Payment of monetary benefits will commence the month following the effective date of the award.  38 C.F.R. § 3.31 (2011). 

The effective date of discontinuance of compensation, dependency and indemnity compensation, or pension by reason of the death of the payee is the last day of the month before death occurred.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. 
§ 3.500(g)(1) (2011). 

The facts in this case are summarized herein.  On November 9, 2007, the RO received the Veteran's claim for nonservice-connected pension benefits.   

Thereafter, in January 2008, the RO received a VA Form 21-4138 in which the appellant indicated that the Veteran had passed away on December [redacted], 2007.  She was submitting a claim for accrued benefits based upon the Veteran's pending claim for nonservice-connected pension benefits.  

Associated with the claims file is a rough draft of a rating decision from the Philadelphia VA RO and insurance center indicating that nonservice-connected pension benefits would have been granted, effective November 9, 2007, the date of receipt of the Veteran's claim.  

In a July 2008 administrative decision, it was noted by the RO that it could not approve the appellant's claim for accrued benefits because VA did not owe the Veteran any money.

Pursuant to the provisions of 38 C.F.R. § 3.400(b)(1)(ii) (2011), the effective date of an award of pension is the date of receipt of a claim, or the date entitlement arose, whichever is later.  In this case, the effective date of the Veteran's eligibility for nonservice-connected pension benefits is November 9, 2007. 

Pursuant to 38 C.F.R. § 3.31, the payment of monetary benefits (i.e. nonservice-connected pension) may not be made prior to the first day of the calendar month following the month in which the award became effective.  Beneficiaries will be deemed to be in receipt of monetary benefits during the period between the effective date of the award and the date payment commences.  In this case, payment would have been made December 1, 2007.  

However, the provisions of 38 C.F.R. § 3.500(g)(1) establish that an award of pension terminates the last day of the month before a payee's death.  As such, the Veteran's eligibility for nonservice-connected pension benefits terminated on November 30, 2007. 

As noted above, pursuant to 38 C.F.R. § 3.400, as the Veteran's claim for 
nonservice-connected pension benefits was received on November 9, 2007, the effective date of any award of nonservice-connected pension benefits is November 9, 2007.  Hence, payment of nonservice-connected pension benefits could not be made prior to December 1, 2007, the first day of the calendar month following the month in which the award became effective.  However, pursuant to 38 C.F.R. § 3.500(g)(1), the Veteran's award of nonservice-connected pension benefits terminated the last day of the month before his death.  The last day of the month before the Veteran's death was November 30, 2007.  As such, any award to the Veteran of nonservice-connected pension benefits would have terminated November 30, 2007, prior to December 1, 2007, the earliest date of the period for which payment could be made.  Hence, at the time of the Veteran's death on December [redacted], 2007, no nonservice-connected pension benefits were due or payable to the Veteran.  As there existed no nonservice-connected pension benefits due or payable to the Veteran at the time of his death, the appellant is not entitled to accrued benefits based on any posthumous award of nonservice-connected pension benefits, based on a pending claim at the time of his death. 

The Board notes that during the August 2011 hearing, the appellant and her representative contend that an informal claim for nonservice-connected pension benefits had been filed 11 months earlier, in the form of a VA medical records from January 2007 in which the Veteran was diagnosed with metastatic malignant melanoma, and that he was given four to six months to live.  See hearing transcript, pages 6-8.  The appellant furthers that they did not know that there was a formal application process for VA benefits.  See hearing transcript, pages 11-12.  

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims--formal and informal--for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Under some circumstances, especially with regard to claims for increased disability ratings, VA treatment records can serve as informal claims, as VA is deemed to have constructive notice of its own records, no matter which branch of the overall VA organization generated the records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

However, the Court has been generally reluctant to interpret VA hospitalization or examination records as informal claims for original VA benefits (i.e. initial claims for service connection or pension).  Significantly, the Board points out that "[t]he mere presence of the medical evidence [in the record] does not establish an intent on the part of the Veteran to seek" service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The mere receipt of medical records cannot be construed as an informal claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999); see also Criswell v. Nicholson, 20 Vet. App. 501 (2006) (the mere existence of medical records generally cannot be construed as an informal claim for VA benefits, but rather there must be some intent by the claimant to apply for benefits).  

In this case, the Board finds that the Veteran first put VA on notice that he was filing a claim for nonservice-connected pension benefits upon receipt of his November 2007 formal claim for benefits.  There is no communication from the Veteran prior to November 2007 that could be liberally construed as an informal claim for nonservice-connected pension benefits.  'While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant. ... The appellant must have asserted the claim expressly or impliedly.'  Brannon v. West, 12 Vet. App. 32 (1998).

Although the Board is sympathetic to the appellant's situation, and by no means wishes to minimize the care she provided for the Veteran, the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations which govern benefits administered by the Secretary of VA.  Thus, the Board must apply the law as it exists and cannot extend benefits outside of these parameters.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"). 

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994). 






ORDER

Entitlement to accrued benefits based on a pending claim for nonservice-connected pension benefits is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


